DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 47, 54, 56, and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "optionally" found in claim 46, 47, 56, 70, and 71 is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex 
Claim 46 recites the limitation "a contour cut" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  A plurality of contour cuts has been established in line 2.  It is unclear whether the contour cut in line 4 is one of the plurality of contour cuts already introduced.  For the purposes of examination, the contour cuts in line 4 are considered to be the same contour cuts as established in line 2.
Claim 54 recites the limitation "a plurality of contour cuts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A plurality of contour cuts has been established in claim 46, line 2.  It is unclear whether this plurality of contour cuts is a different set of plurality of contour cuts.  For the purposes of examination, the plurality of contour cuts in claim 54 are considered to be the same plurality of contour cuts as in claim 46.
Claims 48-49, 52-53, 55, 58, 60, 63, 67-68, 76, and 77 are rejected based on their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1, 3, 46, 47-49, 52-54, 58, 60, 67-68, 70-71, and 76-77 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paydar et al (US 2020/0222177 A1).

	Regarding claim 1, Paydar discloses an intraoperative device (Figure 30), comprising: 
a substrate having a plurality of discontinuous cuts formed therein (Figure 30, a set of perforations 108 (discontinuous cuts) in the breast implant 100 (substrate), 
wherein the perforations may be irregular in shape and spacing; paragraph 0092), 
the plurality of discontinuous cuts being formed such that when the substrate is subjected to deformation, the substrate is capable of deformation beyond an initial state so as to achieve a first shaped three-dimensional state (as can be seen in Figure 32 multiple sets of perforations 108 allow the substrate to attain a desired variation of conformance, thus the perforations are capable of helping the implant to achieve a first shaped three-dimensional state; paragraph 0090), 
wherein the discontinuous cuts are formed such that when the substrate is in the first shaped state, the substrate comprises a first region having a first stretchability and/or elasticity and a second region having a second stretchability and/or elasticity, the first stretchability and/or elasticity and the second stretchability and/or elasticity being different from one another (Figure 30, multiple sets of fenestrations 108 (i.e. discontinuous cuts) are provided on the substrate 100, therefore the implant has a first region located at the center that does not have any cuts and hence possesses a lower stretchability and a second region located on the sides containing cuts 108 that possesses a higher stretchability; paragraph 0092), 
and wherein the substrate is characterized as bio-compatible (paragraph 0089, lines 1-7).  
Figure 30, multiple sets of discontinuous cuts 108 are provided on the substrate 100 to attain a desired variation of conformance, thus the implant has a first region located at the center that does not have any perforations and therefor contains a first rigidity and a second region located on the sides containing perforations that contains a second rigidity as shown; paragraph 0092).
	Regarding claim 46, Paydar discloses an intraoperative device (Figure 30, item 100), comprising: 
a substrate having a perimeter (Figure 30, perimeter of substrate annotated below), 
and the substrate having a plurality of contour cuts formed therethrough (Figure 30, item 108, plurality of contour cuts), 
a contour cut being formed along at least a portion of a contour line that corresponds to a plane of a three-dimensional template projected onto the substrate (the contour cuts 108 are formed along at least a portion of contour lines (example contour lines which correspond to a plane of a three-dimensional template projected onto the substrate are drawn in Figure 30 below)), 
the contour cut optionally being defined between an intersection of the contour line with a first guide line and an intersection of the contour line with a second guide line that is adjacent to the first guide line (example guide lines are drawn in Figure 30 below, each contour cut can be considered to be cut between two guidelines, however, as addressed in the 112(b) rejection above, due to the word “optionally” this limitation is not required), 
the first guide line and the second guide line optionally intersecting at a common origin point on the substrate (first and second guide lines can be drawn for each contour cut which would intersect at a common origin point as is illustrated in Figure 30 below, as stated above, because of the word “optionally” the metes and bounds are unclear for this limitation)
the contour cut being formed such that when the substrate is subjected to deformation, the substrate is capable of deformation beyond an initial state so as to achieve a first shaped three-dimensional state (Figure 32, paragraph 0093, the cuts (i.e. fenestrations ) 108 allow the device to deform beyond an initial state as seen in Figure 32 to a three-dimensional state) the first shaped three-dimensional state defining a perimeter (the three-dimensional state formed by device 100 defines a perimeter as can be seen in Figure 32).  

    PNG
    media_image1.png
    486
    698
    media_image1.png
    Greyscale

	Regarding claim 47, Paydar discloses further comprising a hierarchical contour cut that is formed so as to extend from at least one contour cut (paragraph 0092 discloses that the fenestrations 108 (i.e. contour cuts) can be radial, therefore, they would half a hierarchical cut extending from a linear contour cut), the hierarchical contour cut optionally crossing the at least one contour cut (as stated in the 112(b) rejection above, this limitation is optional), and the hierarchical contour cut optionally being formed perpendicular to the at least one contour cut (this limitation is also optional).  
	Regarding claim 48, Paydar discloses wherein when the substrate (Figure 30, item 100) is subjected to deformation (Figure 32), the substrate comprises a first region having a first stretchability and/or elasticity and/or rigidity in a direction relative to the substrate and a second region having a second stretchability and/or elasticity and/or rigidity in a direction relative to the substrate, the first stretchability and/or elasticity and/or rigidity and the second stretchability and/or elasticity and/or rigidity being different from one another (Figure 30, multiple sets of fenestrations 108 (i.e. discontinuous cuts) are provided on the substrate 100, therefore the implant has a first region located at the center that does not have any cuts and hence possesses a lower stretchability and/or elasticity and/or rigidity and a second region located on the sides containing cuts 108 that possesses a second higher stretchability and/or elasticity and/or rigidity; paragraph 0092).  
	Regarding 49, Paydar discloses wherein the substrate is characterized as bio-absorbable, bio-degradable, bio-resorbable, non-bio- absorbable, non-bio-degradable, non-bio-resorbable, or any combination thereof (paragraph 0089, lines 1-7, acellular dermal matrix is non-bio-degradable).  
	Regarding claim 52, Paydar discloses wherein the first shaped three-dimensional state is configured to conform to at least a portion of a breast (paragraph 0088).  
	Regarding claim 53, Paydar discloses wherein the first shaped three-dimensional state is configured to conform to at least a portion of a breast implant (paragraph 0088).  
	Regarding claim 54, Paydar discloses wherein the substrate comprises a plurality of contour cuts intersecting a guide line,Page 7 of12DOCKET NO.: 103241.006632 / 18-8567PATENT Application No.: not yet assigned Preliminary Amendment - First Action Not Yet Receivedwherein none of the plurality of contour cuts are formed in adjacent contour lines along the guide line (Figure 30 is annotated below with arrows pointing to sections of contour cuts that intersect a guideline, wherein none of the plurality of contour cuts are formed in adjacent contour lines along the guideline).  

    PNG
    media_image2.png
    758
    712
    media_image2.png
    Greyscale


	Regarding claim 58, Paydar discloses wherein the substrate comprises an acellular dermal matrix material (paragraph 0089, lines 1-7).  
	Regarding claim 60, Paydar discloses further comprising an implant, a prosthesis, or an autodonated tissue contacting the substrate (paragraph 0088, lines 1-6).  
	Regarding claim 67, Paydar discloses wherein the substrate defines a repeating unit cell pattern of cuts, the repeating unit cell repeating circumferentially about the substrate (Figures 24-26; paragraph 0126).  
	Regarding claim 68, Paydar discloses wherein at least one contour cut comprises a non-uniform cross section (as can be seen in Figure 32 the contoured cuts 108 have non-uniform cross sections).  
	Regarding claim 70, Paydar discloses an intraoperative device (Figure 30, item 100)
a substrate having a perimeter (Figure 30, perimeter of substrate 100 annotated below), 
and the substrate having at least a first plurality of contour cuts formed therethrough and a second plurality of contour cuts formed therethrough (Figure 30, first and second plurality of contour cuts 108 annotated below), 
wherein the first plurality of contour cuts lie on a first enclosed loop defined on the substrate (first enclosed loop wherein the first plurality of contour cuts annotated in Figure 30 below),
the first enclosed loop optionally overlaying or being symmetric with a first contour line that corresponds to a first plane of a three-dimensional template projected onto the substrate (first enclosed loop annotated in Figure 30 below which corresponds to a first contour line),
wherein the second plurality of contour cuts lie on a second enclosed loop defined on the substrate (second enclosed loop with second plurality of contour cuts annotated below), 
the second enclosed loop optionally overlaying or being symmetric with a second contour line that corresponds to a second plane of a three-dimensional template projected onto the substrate (second enclosed loop annotated in Figure 30 below which corresponds to a second contour line), Page 9 of 12DOCKET NO.: 103241.006632 / 18-8567PATENT Application No.: not yet assigned Preliminary Amendment - First Action Not Yet Received
the second enclosed loop enclosing the first enclosed loop (Figure 30, as annotated below second enclosed loop encloses the first enclosed loop), 
the first plurality of contour cuts and the second plurality of contour cuts being formed such that when the substrate is subjected to deformation, the substrate is capable of deformation beyond an initial state so as to achieve a first shaped three- dimensional state (as can be seen in Figure 32 multiple sets of perforations 108 allow the substrate to attain a desired variation of conformance, thus the perforations are capable of helping the implant to achieve a first shaped three-dimensional state; paragraph 0090),
the first shaped three-dimensional state defining a perimeter (the three-dimensional state formed by device 100 defines a perimeter as can be seen in Figure 32).    

    PNG
    media_image3.png
    484
    685
    media_image3.png
    Greyscale

	Regarding claim 71, Paydar discloses further comprising a hierarchical contour cut that is formed so as to extend from at least one contour cut (paragraph 0092 discloses that the fenestrations 108 (i.e. contour cuts) can be radial, therefore, they would half a hierarchical cut extending from a linear contour cut), the hierarchical contour cut optionally crossing the at least one contour cut (as stated in the 112(b) rejection above, this limitation is optional), and the hierarchical contour cut optionally being formed perpendicular to the at least one contour cut (this limitation is also optional).    
	Regarding claim 76, Paydar discloses wherein the first shaped three-dimensional state is configured to conform to at least a portion of a breast (paragraph 0088).    
paragraph 0088).  

Allowable Subject Matter
Claims 55, 56, and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) were rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Paydar et al (US 2020/0222177 A1) as stated above.  Paydar discloses an intraoperative device, comprising: a substrate having a perimeter, and the substrate having a plurality of contour cuts formed therethrough, a contour cut being formed along at least a portion of a contour line that corresponds to a plane of a three-dimensional template projected onto the substrate, the contour cut optionally being defined between an intersection of the contour line with a first guide line and an intersection of the contour line with a second guide line that is adjacent to the first guide line, the first guide line and the second guide line optionally intersecting at a common origin point on the substrate; the contour cut being formed such that when the substrate is subjected to deformation, the substrate is capable of deformation beyond an initial state so as to achieve a first shaped three-dimensional state, the first shaped three-dimensional state defining a perimeter, however, Paydar fails to teach wherein the plurality of contour cuts connect intersections of a plurality of guide lines with a plurality of P guide lines and wherein each of the P guide lines is offset from each of its neighboring guide lines by D degrees such that P x D = 360; and wherein the substrate comprises an auxetic region, the auxetic region optionally being formed such that the common origin point lies within the auxetic region; and wherein .  

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on571-270-7872 . The fax phone number for the organization where this application -or proceeding is assigned is 571-273-8300.
-Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774